 

Exhibit 10.1

 



Loan Number _____________

FOURTH AMENDMENT TO CREDIT AGREEMENT

 

THIS FOURTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of May 1,
2019, is entered into by and between BIOANALYTICAL SYSTEMS, INC., an Indiana
corporation (“Borrower”), and FIRST INTERNET BANK OF INDIANA, an Indiana state
bank (“Bank”).

 

WITNESSETH THAT:

 

WHEREAS, Borrower and Bank entered into certain loan documents, including but
not limited to that certain Credit Agreement dated June 23, 2017, as amended by
that certain First Amendment to Credit Agreement dated July 2, 2018, as further
amended by that Second Amendment to Credit Agreement dated September 6, 2018,
and as further amended by that Third Amendment to Credit Agreement dated
September 28, 2018 (the “Loan Agreement”); and

 

WHEREAS, Borrower has applied to Bank for modifications to the Loan Agreement
and existing credit facilities, and for extension of an additional term loan in
the principal amount of One Million Two Hundred Seventy Thousand Six Hundred
Forty-Six and 10/100 Dollars ($1,270,646.10), and for extension of an additional
capex line of credit in the principal amount of One Million One Hundred Thousand
and No/100 Dollars ($1,100,000.00); and

 

WHEREAS, Bank is willing to make such modifications to the Loan Agreement and
extend such additional term loan and line of credit on the terms and conditions
stated herein.

 

NOW, THEREFORE, in consideration of these premises and the undertakings of the
parties hereto, Borrower and Bank hereby agree as follows:

 

A.           Effect of Amendment. This Amendment shall not change, modify, amend
or revise the terms, conditions and provisions of the Loan Agreement, the terms
and provisions of which are incorporated herein by reference, except as
expressly provided herein and agreed upon by the parties hereto. This Amendment
is not intended to be nor shall it constitute a novation or accord and
satisfaction of the outstanding instruments by and between the parties hereto.
Borrower and Bank agree that, except as expressly provided herein, all terms and
conditions of the Loan Agreement shall remain and continue in full force and
effect. Borrower acknowledges and agrees that the indebtedness under the Loan
Agreement remains outstanding and is not extinguished, paid or retired by this
Amendment, or any other agreements between the parties hereto prior to the date
hereof, and that Borrower is and continues to be fully liable for all
obligations to Bank contemplated by or arising out of the Loan Agreement. Except
as expressly provided otherwise by this Amendment, the credit facilities
contemplated by this Amendment shall be made according to and pursuant to all
conditions, covenants, representations and warranties contained in the Loan
Agreement, as amended hereby.

 

B.           Definitions. Terms defined in the Loan Agreement which are used
herein shall have the same meaning as set forth in the Loan Agreement unless
otherwise specified herein.

 

C.           Additional Obligations of Borrower. In addition to the fees stated
in the Loan Agreement, Borrower shall also pay: (i) all reasonable costs and
expenses incidental to this Amendment, including, but not limited to, reasonable
fees and out-of-pocket expenses of Bank’s counsel; and (ii) a non-refundable
renewal fee in the amount of Twenty-Three Thousand Seven Hundred Eighty and
No/100 Dollars ($23,780.00), which fee shall be due and payable concurrently
herewith, and (iii) a non-refundable commitment fee in the amount of Twenty
Thousand Two Hundred Fifty and No/100 Dollars ($20,250.00), which fee shall be
due and payable concurrently herewith.

 

 

 

 

D.           Reaffirmation of Representations and Warranties. Borrower hereby
reaffirms all representations and warranties contained in Section 3 of the Loan
Agreement and within Section 3 of the Loan Agreement, all references to the Loan
Agreement shall be deemed to include this Amendment.

 

E.           Reaffirmation of Covenants. Borrower hereby reaffirms its duty to
comply with the covenants contained in Sections 4 and 5 of the Loan Agreement,
as the same are modified herein.

 

F.           Reaffirmation of Events of Default and Rights of Bank. Borrower
hereby reaffirms the events of default and rights of Bank contained in Section 6
of the Loan Agreement, as amended by this Amendment.

 

G.           Amendments.

 

(a)          The following provisions shall be new or amended definitions in
Exhibit 1 of the Loan Agreement:

 

“Capital Expenditures” means all expenditures which, in accordance with GAAP,
would be classified as capital expenditures.

 

“Eligible Account” means an Account (as defined in the Uniform Commercial Code)
owing to the Borrower or any Entity Guarantor (exclusive of any Account owing to
an Affiliate that is not an Entity Guarantor) from an Account Debtor which meets
each of the following requirements:

 

(a)          it arises from the sale or lease of goods or the rendering of
services which have been earned or billed in accordance with signed contracts by
the Borrower or any Entity Guarantor; and if it arises from the sale or lease of
goods, (i) such goods comply with such Account Debtor’s specifications (if any)
and have been delivered to such Account Debtor and (ii) the Borrower or any
Entity Guarantor has possession of, or if requested by the Bank has delivered to
the Lender, delivery receipts evidencing such delivery;

 

(b)          it (i) is subject to a perfected, first priority Lien in favor of
the Bank and (ii) is not subject to any other assignment, claim or Lien;

 

(c)          it is a valid, legally enforceable and unconditional obligation of
the Account Debtor with respect thereto, and is not subject to the fulfillment
of any condition whatsoever or any counterclaim, setoff, reduction
(collectively, “contra accounts”) or any credit, allowance, discount, rebate or
adjustment by the Account Debtor with respect thereto, or to any claim by such
Account Debtor denying liability thereunder in whole or in part and the Account
Debtor has not refused to accept and/or has not returned or offered to return
any of the goods or services which are the subject of such Account;

 

(d)          there is no bankruptcy, insolvency or liquidation proceeding
pending by or against the Account Debtor with respect thereto;

 

(e)          the Account Debtor with respect thereto is a resident or citizen
of, and is located within, the United States, unless the sale of goods or
services giving rise to such Account is on letter of credit, banker’s acceptance
or other credit support terms reasonably satisfactory to the Bank;

 

(f)          it is not an Account arising from a “sale on approval,” “sale or
return,” “consignment” or “bill and hold” or subject to any other repurchase or
return agreement;

 

(g)          it is not an Account with respect to which possession and/or
control of the goods sold giving rise thereto is held, maintained or retained by
the Borrower or any Entity Guarantor (or by any agent or custodian of the
Borrower or any Entity Guarantor) for the account of or subject to further
and/or future direction from the Account Debtor with respect thereto;

 

2

 

 

(h)          it arises in the ordinary course of business of the Borrower or any
Entity Guarantor;

 

(i)          if the Account Debtor is the United States or any department,
agency or instrumentality thereof, the Borrower or any Entity Guarantor has
assigned its right to payment of such Account to the Bank pursuant to the
Assignment of Claims Act of 1940, and evidence (satisfactory to the Bank) of
such assignment has been delivered to the Bank;

 

(j)          if the Borrower or any Entity Guarantor maintains a credit limit
for an Account Debtor, the aggregate dollar amount of Accounts due from such
Account Debtor, including such Account, does not exceed such credit limit;

 

(k)          if the Account is evidenced by chattel paper or an instrument, the
originals of such chattel paper or instrument shall have been endorsed and/or
assigned and delivered to the Bank or, in the case of electronic chattel paper,
shall be in the control of the Bank, in each case in a manner satisfactory to
the Bank;

 

(l)          such Account is evidenced by an invoice delivered to the related
Account Debtor and is not more than (i) ninety (90) days past the original
invoice date thereof, according to the original terms of sale;

 

(m)          it is not an Account with respect to an Account Debtor that is
located in any jurisdiction which has adopted a statute or other requirement
with respect to which any Person that obtains business from within such
jurisdiction must file a notice of business activities report or make any other
required filings in a timely manner in order to enforce its claims in such
jurisdiction’s courts unless (i) such notice of business activities report has
been duly and timely filed or the Borrower or any Entity Guarantor is exempt
from filing such report and has provided the Bank with satisfactory evidence of
such exemption or (ii) the failure to make such filings may be cured
retroactively by the Borrower or any Entity Guarantor for a nominal fee;

 

(n)          the Account Debtor with respect thereto is not an Affiliate of the
Borrower or any Entity Guarantor; and

 

(o)          it is not owed by an Account Debtor with respect to which 15% or
more of the aggregate amount of outstanding Accounts owed at such time by such
Account Debtor is classified as ineligible under clause (l) of this definition.

 

An Account which is at any time an Eligible Account, but which subsequently
fails to meet any of the foregoing requirements, shall forthwith cease to be an
Eligible Account. Further, with respect to any Account, if the Bank at any time
hereafter determines in its reasonable discretion that the prospect of payment
or performance by the Account Debtor with respect thereto is materially impaired
for any reason whatsoever, such Account after written notice of such
determination is given to the Borrower shall cease to be an Eligible Account.

 

“Entity Guarantors” means BAS Evansville, Inc., Seventh Wave Indiana and Oriole.

 

“Fourth Amendment” means that certain Fourth Amendment to Credit Agreement
executed by and between Borrower and Bank dated as of May 1, 2019.

 

“Loans” means the Term Loan, Term Loan #2, Term Loan #3, Capex Line of Credit,
Construction Loan, Equipment Loan, and the Revolving Loans.

 

3

 

 

“Notes” means the Term Note, Term Note #2, Term Note #3, Capex Line of Credit
Note, Construction Loan Note, Equipment Loan Note and Revolving Note, together
with any renewals, amendments, restatements and extensions thereof.

 

“Oriole” means Oriole Toxicology Services LLC, an Indiana limited liability
company.

 

“Run-rate Cost-Savings & Synergies” means the amount of "run rate" cost savings,
operating expense reductions and synergies related to the acquisition of certain
assets of Smithers Avanza Toxicology Services LLC projected by the Borrower in
good faith to result from actions taken or expected to be taken within 12 months
after the Closing Date.  The "run rate" cost savings, operating expense
reductions and synergies shall be:

(a) calculated on a Pro Forma basis as though such "run rate" cost savings,
operating expense reductions and synergies had been realized on the first day of
the period for which Consolidated EBITDA is being determined), net of the amount
of actual benefits realized during such period.  

(b) reasonably identifiable and factually supportable (in the good faith
determination of the Borrower); and

(c) in any Test Period equal to the lesser of $560,000 or 15% of consolidated
trailing 12 month period EBITDA, calculated before giving effect thereto, for
such test period determined on a pro forma basis.

 

“Security Agreement” means, individually or collectively as the context
requires, (i) the Security Agreement and Perfection Certificate dated June 23,
2017 between Borrower and Bank, securing the Obligations, (ii) the Security
Agreement and Perfection Certificate dated June 23, 2017 between Bank and BAS
Evansville, Inc., securing its Guaranty of the Obligations, (iii) the Amended
and Restated Security Agreement and Perfection Certificate dated September 6,
2018 between Bank and Seventh Wave Indiana, securing its Guaranty of the
Obligations, (iv) Security Agreement and Perfection Certificate dated May 1,
2019 between Bank and Oriole, securing its Guaranty of the Obligations, (v) the
Grant of Security Interest in Trademarks dated June 23, 2017 executed by
Borrower, securing the Obligations, and (vi) the Grant of Security Interest in
Copyrights dated June 23, 2017 executed by Borrower, securing the Obligations.

 

“Unfunded Capital Expenditures” means, for any period, the amount equal to all
expenditures (by the expenditure of cash or fundings under working capital
revolving debt) made by the Company and its Subsidiaries during such period in
respect of the purchase or other acquisition or improvement of any fixed or
capital asset and any other amounts so expended or funded which would, in
accordance with GAAP, be set forth as capital expenditures on the consolidated
statement of cash flows of the Company and its Subsidiaries for such period.  

 

(b)           Section 2.1 of the Loan Agreement is hereby deleted and replaced
with the following:

 

2.1.          Revolving Credit Loans. (a) Subject to the terms and conditions of
this Agreement, Bank hereby extends or continues to extend to Borrower a
revolving line of credit facility (the “Facility”) under which Bank shall make
loans (the “Revolving Loans”) to Borrower at Borrower’s request from time to
time during the term of this Agreement in an aggregate amount not to exceed
Three Million Five Hundred Thousand and No/100 Dollars ($3,500,000.00). Borrower
may, from time to time, borrow, repay (without penalty or charge), and reborrow
under the Facility, provided that the principal amount of all Revolving Loans
outstanding at any one time under the Facility will not exceed the lesser of (i)
Three Million Five Hundred Thousand and No/100 Dollars ($3,500,000.00) and (ii)
the Borrowing Base (the “Revolving Loan Availability”). If the amount of
Revolving Loans outstanding at any time under the Facility exceeds the Revolving
Loan Availability, Borrower will, upon request, immediately pay the amount of
such excess to Bank in cash. In the event Borrower fails to pay such excess
following any such request, Bank may, in its discretion, setoff such amount
against Borrower’s accounts at Bank, if any, and, if such excess is not
satisfied by such setoff, declare an Event of Default

 

4

 

 

(b)          Borrower may request a Revolving Loan by written or telephone
notice to Bank. Bank will make Revolving Loans by crediting the amount thereof
to Borrower’s account at Bank, if any, or as otherwise directed by Borrower and
approved by Bank. Loan proceeds will be used for general business purposes.

 

(c)          On June 23, 2017, Borrower issued and delivered to Bank a Revolving
Note in the original principal amount of Two Million and No/100 Dollars
($2,000,000.00) (the “Original Note”), which Original Note has been previously
amended and is being further amended and restated as of May 1, 2019 in the
maximum principal amount of Three Million Five Hundred Thousand and No/100
Dollars ($3,500,000.00) in the form attached hereto on Exhibit 2.1B (the
“Revolving Note”), bearing interest and repayable as specified in the Revolving
Note.

 

(d)          The term of the Facility will expire on June 30, 2020, and the
Revolving Note will become payable in full on that date.

 

(c)           Section 2.7 is hereby added to the Loan Agreement as follows:

 

2.7           Term Loan #3. (a) Subject to the terms and conditions hereof, Bank
shall make to Borrower a term loan (the “Term Loan #3”) on May 1, 2019 in an
aggregate amount of One Million Two Hundred Seventy Thousand Six Hundred
Forty-Six and 10/100 Dollars ($1,270,646.10). The unpaid principal balance,
together with all accrued but unpaid interest and reimbursable expenses, shall
be payable in accordance with the terms of the Term Loan #3 as evidenced by a
Term Loan Note (the “Term Note #3”) to be issued by Borrower to Bank dated May
1, 2019 with a final maturity date of November 1, 2025, and otherwise in
substantially the form of Exhibit 2.4.

 

(b)          The proceeds of the Term Loan #3 will be used to support the
acquisition of the assets of Smithers Avanza Toxicology Services LLC and for
general business purposes.

 

(c)          Borrower shall have the right to prepay the principal of the Term
Loan #3 in accordance with the provisions and prepayment penalties set forth in
the Term Note #3. Early principal payments will not, unless agreed to by Bank in
writing, relieve Borrower of Borrower’s obligation to continue to make regular
monthly payments required by the Term Note #3. Rather, early payments will
reduce the principal balance due and may result in Borrower’s making fewer
payments. Borrower agrees not to send Bank payments marked “paid in full”,
“without recourse” or similar language. If Borrower sends such a payment, Bank
may accept it without losing any of Bank’s rights under the Term Note #3, and
Borrower will remain obligated to pay any further amount owed to Bank.

 

(d)           Section 2.8 is hereby added to the Loan Agreement as follows:

 

2.8           Capex Line of Credit. (a) Subject to the terms and conditions
hereof, Bank shall lend to Borrower an equipment draw loan (the “Capex Line of
Credit”) on May 1, 2019 in an aggregate amount of One Million One Hundred
Thousand and No/100 Dollars ($1,100,000.00). So long as no Event of Default has
occurred, Borrower may obtain advances under the Equipment Loan until June 30,
2020, at which time Borrower’s right to obtain advances under the Capex Line of
Credit shall terminate and the unpaid principal balance, together with all
accrued but unpaid interest and reimbursable expenses, shall be payable in
accordance with the terms of that certain Capex Line of Credit Note issued by
Borrower to Bank dated May 1, 2019, as amended, modified or restated from time
to time (the “Capex Line of Credit Note”). The term of the Capex Line of Credit
shall expire on June 30, 2020 (the “Capex Line of Credit Maturity Date”), unless
the Capex Line of Credit is sooner paid pursuant to the terms hereof.

 

5

 

 

(b)          The proceeds of the Capex Line of Credit will be used to fund
equipment needs of the Borrower.

 

(c)          Borrower shall have the right to prepay the principal of the Capex
Line of Credit in accordance with the provisions and prepayment penalties set
forth in the Capex Line of Credit Note. Early principal payments will not,
unless agreed to by Bank in writing, relieve Borrower of Borrower’s obligation
to continue to make regular monthly payments required by the Capex Line of
Credit Note. Rather, early payments will reduce the principal balance due and
may result in Borrower’s making fewer payments. Borrower agrees not to send Bank
payments marked “paid in full”, “without recourse” or similar language. If
Borrower sends such a payment, Bank may accept it without losing any of Bank’s
rights under the Capex Line of Credit Note, and Borrower will remain obligated
to pay any further amount owed to Bank.

 

(e)           Section 5.10 of the Loan Agreement is hereby deleted and replaced
with the following:

 

(a) Borrower shall not permit the Minimum Debt Service Coverage Ratio, tested
quarterly and measured on a trailing twelve (12) month basis, to be less than
the following each quarter ending:

 

(i)          1.25 to 1.0 at March 31, 2019;

(ii)         1.25 to 1.0 at June 30, 2019;

(iii)        1.15 to 1.0 at September 30, 2019;

(iv)        1.15 to 1.0 at December 31, 2019; 

(v)         1.20 to 1.0 at March 31, 2020;

(vi)        1.25 to 1.0 at June 30, 2020 and each quarter thereafter.

 

The “Minimum Debt Service Coverage Ratio” means, for any computation period, the
ratio of: (a) the sum of Borrower’s (i) consolidated pre-tax net income for such
period plus (ii) consolidated interest expense for such period, plus (ii)
consolidated amortization expense during such period, plus (iv) consolidated
depreciation expense during such period, plus (v) consolidated stock
compensation expense during such period, plus (vi) non-recurring transaction
costs of up to $525,000 related to the acquisition of Seventh Wave Laboratories,
LLC and/or expansion of Premises #2 , as approved by Bank through September 30,
2019 plus (vii) non-recurring transaction costs of up to $520,000 related to the
acquisition of Smithers Avanza Toxicology Services LLC, incurred through
December 31, 2019, as approved by Bank through June 30, 2020, plus (viii)
run-rate cost savings and synergies in the quarters ending June 30, 2019 through
March 31, 2020 related to the acquisition of Smithers Avanza Toxicology Services
LLC (the sum of items (i) through (viii) “EBITDA”) less (iv)
distributions/dividends paid by Borrower in cash during such period, less (v)
consolidated unfunded capital expenditure expenses during such period, excluding
unfunded capital expenditures related to building expansion costs of up to
$400,000 incurred during the fiscal year ended September 30, 2018 and fiscal
year ended September 30, 2019 divided by (b) the sum of Borrower’s (i) scheduled
or required principal payments, including such payments on account of debt in
favor of the Bank, subordinated debt and capital leases, during such period,
plus (ii) consolidated cash interest payments made during such period.

 

6

 

 

(b) Beginning March 31, 2019, the Cash Flow Leverage Ratio, tested at the end of
each fiscal quarter ending as follows:

 

(i)          Suspended at March 31, 2019;

(ii)         Suspended at June 30, 2019;

(iii)        Suspended at September 30, 2019;

(iv)        Suspended at December 31, 2019;

(v)         March 31, 2020 not to exceed 5.00 to 1.00x;

(vi)        June 30, 2020 and thereafter not to exceed 4.50x to 1.00x.

 

The “Cash Flow Coverage Ratio” means, for any computation period, the ratio of:
(a) Borrower’s Total Funded Debt as of the last day of such period, divided by
(b) Borrower’s EBITDA calculated on a trailing twelve (12) month basis. For
purposes of this calculation, “Total Funded Debt “means, as of any date of
determination, the aggregate principal amount of indebtedness of the Borrower
outstanding on such date, determined in accordance with GAAP, consisting of (i)
indebtedness for borrowed money, (ii) unreimbursed obligations in respect of
drawn letters of credit, (iii) obligations in respect of capitalized leases,
(iv) obligations in respect of purchase money debt, and (v) debt obligations
evidenced by bonds, debentures, promissory notes, loan agreements or similar
instruments.

 

(f)           Section 4.12 is hereby added to the Agreement as follows:

 

4.12         Life Insurance. Borrower shall, not later than August 1, 2019,
obtain a life insurance policy on the life of Robert Leasure, Jr. in an amount
not less than Two Million and No/100 Dollars ($2,000,000.00), provide Bank with
an assignment of such life insurance policy as collateral for all obligations of
Borrower now existing or hereafter arising in favor of Bank, and maintain such
life insurance policy while any Obligations of the Borrower exist under this
Agreement.

 

H.           Necessary Documents. The obligation of Bank to make the
modifications to the Loan Agreement under this Amendment is subject to the
receipt by Bank on or before the date hereof of all of the following, each dated
as of the date hereof or another date acceptable to Bank and each to be in the
form and substance approved by Bank on the date on which this Amendment is
executed and delivered by Borrower and Bank:

 

(1)         This Amendment executed by Borrower.

 

(2)         The Amended and Restated Revolving Note executed by Borrower.

 

(3)         Term Loan Note (Term Note #3) executed by Borrower.

 

(4)         Capex Line of Credit Note executed by Borrower.

 

(5)         Amended and Restated Equipment Loan Note executed by Borrower.

 

(6)         Amended and Restated Construction Loan Note executed by Borrower.

 

(7)         Amended and Restated Guaranty Agreement executed by BAS Evansville,
Inc.

 

7

 

 

(8)         Amended and Restated Guaranty Agreement executed by Seventh Wave
Laboratories LLC.

 

(9)         Guaranty Agreement executed by Oriole Toxicology Services LLC.

 

(10)        Security Agreement executed by Oriole Toxicology Services LLC.

 

(11)        Third Modification of Mortgage (Premises #1).

 

(12)        First Modification of Amended and Restated Mortgage (Premises #2).

 

(13)        Fourth Amended and Restated Environmental Indemnity Agreement
executed by Borrower, BAS Evansville, Inc., Seventh Wave Indiana, and Oriole
Toxicology Services LLC.

 

(14)        Subordination Agreement executed by Borrower, Oriole Toxicology
Services LLC, Bank and Smithers Avanza Toxicology Services LLC.

 

(15)        Guarantor’s Certificate executed by Seventh Wave Laboratories LLC.

 

(16)        Guarantor’s Certificate executed by BAS Evansville, Inc.

 

(17)        Guarantor’s Certificate executed by Oriole Toxicology Services LLC.

 

(18)        Borrower’s Certificate executed by Borrower.

 

(19)        Patriot Act Certification executed by Oriole Toxicology Services
LLC.

 

(20)        Such other documents, information, opinions, etc., as Bank may
reasonably request.

 

I.           Representations and Warranties of Borrower. Borrower hereby
represents and warrants, in addition to any other representations and warranties
contained herein, in the Loan Agreement, the Loan Documents (as defined in the
Loan Agreement) or any other document, writing or statement delivered or mailed
to Bank or its agent by Borrower, as follows:

 

(1)         This Amendment constitutes a legal, valid and binding obligation of
Borrower enforceable in accordance with its terms. Borrower has taken all
necessary and appropriate corporate action for the approval of this Amendment
and the authorization of the execution, delivery and performance thereof.

 

(2)         There is no Event of Default under the Loan Agreement, this
Amendment or the Loan Documents.

 

(3)         Borrower hereby specifically confirms and ratifies its obligations,
waivers and consents under each of the Loan Documents.

 

(4)         Except as specifically amended herein, all representations,
warranties and other assertions of fact contained in the Loan Agreement and the
Loan Documents continue to be true, accurate and complete.

 

(5)         Except as provided in writing to Bank prior to the date hereof,
there have been no changes to the Articles of Incorporation, By-Laws, the
identities of the named executive officers of Borrower, or the composition of
the board of directors of Borrower since execution of the Loan Agreement.

 

8

 

 

(6)         Borrower acknowledges that the definition “Loan Documents” shall
include this Amendment and all the documents executed contemporaneously
herewith.

 

J.           Consents. (a)          Upon Bank’s receipt of the fully executed
Subordination Agreement, Bank consents to the Borrower guarantying the
obligations of Oriole Toxicology Services LLC, as maker under that certain
Unsecured Subordinated Promissory Note payable to Smithers Avanza Toxicology
Services LLC, in the maximum principal amount of $810,000.00.

 

(b)          Bank hereby consents to Borrower guarantying the lease for the
primary space to be occupied by Oriole Toxicology Services LLC, pursuant to a
certain lease agreement originally entered into between Avanza Development
Services, LLC and Rickman Firstfield Associates dated December 30, 2009 (as
amended from time to time, the “Avanza Lease”), which Avanza Lease has been or
will be assigned to Oriole Toxicology Services LLC, as the new lessee, and
further amended on or around May 1, 2019.

 

K.          Governing Law. This Amendment has been executed and delivered and is
intended to be performed in the State of Indiana and shall be governed,
construed and enforced in all respects in accordance with the substantive laws
of the State of Indiana.

 

L.           Headings. The section headings used in this Amendment are for
convenience only and shall not be read or construed as limiting the substance or
generality of this Amendment.

 

M.          Counterparts. This Amendment may be signed in one or more
counterparts, each of which shall be considered an original, with the same
effect as if the signatures were upon the same instrument.

 

N.           Modification. This Amendment may be amended, modified, renewed or
extended only by written instrument executed in the manner of its original
execution.

 

O.           Waiver of Certain Rights. Borrower waives acceptance or notice of
acceptance hereof and agrees that the Loan Agreement, this Amendment, and all of
the other Loan Documents shall be fully valid, binding, effective and
enforceable as of the date hereof, even though this Amendment and any one or
more of the other Loan Documents which require the signature of Bank, may be
executed by an on behalf of Bank on other than the date hereof.

 

P.           Waiver of Defenses and Claims. In consideration of the financial
accommodations provided to Borrower by Bank as contemplated by this Amendment,
Borrower hereby waives, releases and forever discharges Bank from and against
any and all rights, claims or causes of action against Bank arising under Bank’s
actions or inactions with respect to the Loan Documents or any security
interest, lien or collateral in connection therewith as well as any and all
rights of set off, defenses, claims, causes of action and any other bar to the
enforcement of the Loan Documents which exist as of the date hereof.

 

Q.           Force and Effect. Except as otherwise modified herein, all other
terms and conditions of the Loan Agreement remain in full force and effect.

 

9

 

 

Loan Number _____________

 

[SIGNATURE PAGE – FOURTH AMENDMENT TO CREDIT AGREEMENT]

 

IN WITNESS WHEREOF, the parties hereto have caused this Fourth Amendment to
Credit Agreement to be executed by their duly authorized officers as of the day
and year first above written.

 

  Bioanalytical Systems, Inc.         By: /s/ Robert Leasure, Jr.     Robert
Leasure, Jr., President and Chief Executive Officer         FIRST INTERNET BANK
OF INDIANA         By: /s/ Katrina McWilliams     Katrina McWilliams, Vice
President

 

 

 

 

